UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-2309


MARITZA MESZAROS REYES,

                Petitioner - Appellant,

           v.

HARRY LEE LANGFORD JEFFCOAT,

                Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:12-cv-00298-JFA)


Argued:   October 31, 2013                 Decided:   December 20, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished opinion.        Judge Keenan wrote         the
opinion, in which Judge Gregory and Judge Shedd joined.


ARGUED: Rebecca Guental Fulmer, LAW OFFICES OF WILMOT B. IRVIN,
Columbia, South Carolina, for Appellant.    Reid Thomas Sherard,
NELSON MULLINS RILEY & SCARBOROUGH, LLP, Greenville, South
Carolina, for Appellee. ON BRIEF: Wilmot B. Irvin, LAW OFFICES
OF WILMOT B. IRVIN, Columbia, South Carolina; James T. McLaren,
MCLAREN & LEE, Columbia, South Carolina, for Appellant. Timothy
E. Madden, Greenville, South Carolina, William C. Wood, Jr.,
NELSON MULLINS RILEY & SCARBOROUGH, LLP, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
BARBARA MILANO KEENAN, Circuit Judge:

     This appeal involves an action brought under the Convention

on the Civil Aspects of International Child Abduction (the Hague

Convention) and the International Child Abduction Remedies Act

(ICARA), 42 U.S.C. § 11603.            Maritza Meszaros Reyes (the mother)

alleges    that   her       husband,   Harry    Lee   Langford   Jeffcoat   (the

father), wrongfully retained the couple’s child (the child) in

the United States in 2011, 1 when the child’s place of habitual

residence was Venezuela.           The district court concluded that the

child’s habitual residence was the United States on the date of

the alleged retention and that, therefore, the father did not

wrongfully retain the child in the United States.                       Upon our

review, we affirm the district court’s judgment.



                                         I.

     The   mother,      a    citizen   of     Venezuela,   and   the   father,   a

citizen of the United States, were married in Venezuela in 1993

and lived there together until 2001.                   During that time, the

mother worked as an attorney at an international law firm.                   The

child was born in Venezuela in 2000.                  He is a dual citizen of


     1
       The mother and the father have three children born of the
marriage.   However, because the middle and eldest children are
over the age of 15, they are not subject to the Hague Convention
and their places of habitual residence are not at issue in this
case. See Hague Convention art. 4.


                                         2
Venezuela and the United States and holds a passport issued by

both countries.       In 2001, after the father accepted a banking

job   in   South   Carolina,     the   mother    took       a    two-year    leave    of

absence from her law firm and the family moved together to South

Carolina.       However,   due    to     the   ill    health      of   the    mother’s

parents, the mother and the child returned to Venezuela between

2003 and 2005, while the father remained in South Carolina.

      Despite      returning     to    Venezuela,          the   mother      became   a

permanent resident of the United States in 2003, obtaining a

“green card” that remained valid through the summer of 2013.

The   Venezuelan     resident     visa    that       the    father     had    acquired

expired in 2003 and has not been renewed.                    Since that time, the

father always has traveled to Venezuela as a tourist, and on

each trip is limited to a 90-day visit during which he is not

permitted to obtain employment.

      At issue in this case is the place of the child’s habitual

residence from 2006 through September 12, 2011, the date that he

allegedly was wrongfully retained in South Carolina.                         By 2006,

the child had returned from Venezuela to South Carolina to live

with the father, who had resigned from his banking job and had

enrolled as a student in a seminary.                       The child attended a

private school in South Carolina during the 2006-2007 and 2007-

2008 academic years.



                                          3
      Also in 2006, the parents initiated plans to construct a

5,000 square foot house on land they had purchased in South

Carolina    in        1996     (the   house).           Their     construction         loan

application and associated note were signed by both parents and

indicated that the house would be their “primary residence.”

The mother participated extensively in designing and decorating

the house and, in total, the family has invested $1.1 million in

its   construction       and    furnishings.           The    father    and    the   child

ultimately moved into the house in July 2008.

      In the period between 2006 to 2008, the mother continued

working in Venezuela and traveled regularly to South Carolina

during    weekends       and    holidays.        During       that    time,    the    child

visited    the       mother    in   Venezuela    during       school    holidays.        In

November    2006,       with    the   consent      of    the    father,       the    mother

purchased        a     condominium      in       Caracas        for     $650,000       (the

condominium).          That residence has space for each child to have

his or her own bedroom and bathroom.

      During     the    period      beginning     in    the    autumn    of    2008,    and

ending in the summer of 2011, the father and the child traveled

regularly between the United States, where they lived in the

house in South Carolina, and Venezuela, where they lived in the

condominium.          Over this period of frequent travel, the child

spent about 45% of his time in the United States and 55% of his



                                             4
time     in     Venezuela.               The     child       participated       in    extensive

extracurricular activities in both countries.

        The child was not registered in “brick and mortar” schools

from     2008        to     2011,       but     instead       received        home    schooling

instruction beginning with the 2008-2009 academic year.                                        The

father administered the child’s home school lessons through the

South Carolina Association of Independent Home Schools (SCAIHS).

However,       the        parents       did     not     notify      SCAIHS     regarding       the

substantial          amount       of     time    that    the     child    was       spending    in

Venezuela.

       In     June        2011,    the       father    and    the    child     traveled       from

Venezuela       to    South        Carolina      using       “one-way”    airline      tickets.

The    mother      and      the    child’s       maternal      grandmother          visited    the

child in South Carolina from September 2, 2011 through September

12,    2011.         Without           the    father’s    knowledge,          the    mother    had

purchased airline tickets for the child to return with her to

Venezuela on September 12, 2011.

       According to the mother’s testimony, the father refused to

permit       the     child        to    return    to     Venezuela       on    that    date     as

originally planned.                    The father, however, testified that the

parties had not previously discussed whether the child would

travel to Venezuela in September 2011, but that they eventually

agreed that the child would not leave South Carolina at that

time.       The child since has remained in the United States.

                                                  5
     In January 2012, the mother filed a “Verified Petition for

Return of Child” pursuant to the Hague Convention and ICARA, 2

claiming that the father wrongfully had retained the child in

the United States on September 12, 2011.                   After conducting a

bench trial, during which the district judge interviewed the

child in camera, 3 the court concluded that the child’s “habitual

residence”     in    September     2011      was     the     United     States.

Accordingly, the court held that the father had not wrongfully

retained the child in the United States, and denied the mother’s

request that the child be returned to Venezuela.                      After the

court denied the mother’s motion for reconsideration, the mother

filed a timely appeal.



                                       II.

     The    Hague   Convention    is    intended     “to    protect    children

internationally     from   the   harmful     effects    of    their    wrongful

removal or retention and to establish procedures to ensure their

prompt     return   to   the   State    of   their   habitual    residence.” 4


     2
         The mother filed an amended petition in March 2012.
     3
       The child testified that he regards himself as American
and would prefer to remain in the United States.
     4
       Congress implemented the Hague Convention by enacting
ICARA, under which a party may petition a state court or federal
district court for return of a child. To prevail, a petitioner
must establish by a preponderance of the evidence “that the
(Continued)
                                        6
Maxwell v. Maxwell, 588 F.3d 245, 250 (4th Cir. 2009) (quoting

the   Hague   Convention).            To    establish         a   prima      facie   case    of

wrongful retention under the Hague Convention, the mother was

required to show that:

       a)     [the retention was] in breach of rights of
       custody attributed to a person, an institution or any
       other body, either jointly or alone, under the law of
       the State in which the child was habitually resident
       immediately before the removal or retention; and

       b)    at the time of removal or retention those rights
       were actually exercised, either jointly or alone, or
       would have been so exercised but for the removal or
       retention.

Hague Convention art. 3.              The mother therefore was required to

prove that (1) the child was “habitually resident” in Venezuela

on    September      12,    2011,     the    date       of    the    allegedly       wrongful

retention;     (2)    the     retention          was    in    breach    of    the    mother’s

custody rights under Venezuelan law; and (3) the mother had been

exercising     her    custody       rights       at    the    time     of   the   retention.

Miller v. Miller, 240 F.3d 392, 398 (4th Cir. 2001).

       Before turning to the merits of the mother’s appeal, we

first   clarify      the    standard        of       review    applicable      to    wrongful

retention     claims       asserted    under         the     Hague   Convention.        As   a

general matter, we review the district court’s findings of fact




child has been wrongfully removed or retained within the meaning
of the [Hague] Convention.” 42 U.S.C. § 11603; see also Ruiz v.
Tenorio, 392 F.3d 1247, 1250 (11th Cir. 2004).


                                                 7
for clear error, and consider de novo the court’s conclusions

concerning     principles        of    domestic,      foreign,     and   international

law.    Miller, 240 F.3d at 399.                  We have explained that the task

of evaluating a child’s place of habitual residence is a “fact

specific inquiry that should be made on a case-by-case basis.”

Id. at 400; see also Elisa Pérez-Vera, Explanatory Report P 66,

in 3 Hague Conference on Private International Law, Acts and

Documents of the Fourteenth Session, Child Abduction 445 (1982),

available     at     http://www.hcch.net/upload/expl28.pdf                (explaining

that “habitual residence” is a “well-established concept in the

Hague Conference, which regards it as a question of pure fact”).

Under our clear error standard, we will not reverse a district

court’s fact-based findings unless we are “left with a definite

and firm conviction that a mistake has been committed.”                          Helton

v.   AT&T    Inc.,    709    F.3d      343,   350     (4th   Cir.    2013)    (citation

omitted).

       Because     the   Hague        Convention      does   not    define    “habitual

residence,” we have implemented a two-part conceptual framework

to guide district courts in their fact-finding role.                         Under this

framework, district courts are directed to consider two factual

questions: (1) “whether the parents shared a settled intention

to abandon the former country of residence” (parental intent);

and (2) “whether there was an actual change in geography coupled

with   the    passage       of   an     appreciable      period     of   time   .   .   .

                                              8
sufficient     for   acclimatization          by     the    children         to   the   new

environment”     (acclimatization).                Maxwell,       588    F.3d     at    251

(citation and internal quotation marks omitted).                         As with other

factual matters, we review for clear error a district court’s

findings of fact addressing these issues of parental intent,

acclimatization, and habitual residence.                   See id. at 251, 253.

       The mother, however, urges us to depart from clear error

review and to consider de novo the district court’s ultimate

determination regarding the child’s habitual residence, arguing

that “habitual residence” is a legal term rather than a fact-

bound conclusion.       We disagree with the mother’s argument.

       In Maxwell, we explicitly stated that we were required to

consider the question whether the district court’s decision that

the children’s “habitual residence was the United States at the

time they were removed . . .            [was] clearly erroneous.”                  Id. at

251 (emphasis added).       Although we have provided district courts

with   a   conceptual     focus   for     determining         a    child’s        habitual

residence by directing courts to consider parental intent and

acclimatization, this conceptual focus does not transform the

factual    inquiry   into    a    legal       one.         Rather,      in    reaching    a

conclusion regarding the habitual residence of a child, district

courts generally begin by making a series of subsidiary factual

findings,    such    as   the     parents’         employment        and      citizenship

status, which ultimately shape the resulting factual finding of

                                          9
habitual residence.           Thus, in accordance with our holding in

Maxwell,      we    review    for    clear    error     the   district     court’s

determination regarding the “habitual residence” of the parties’

child.



                                       III.

      In the present case, based on the evidence introduced at

trial,   the       district   court    made     extensive     findings    of   fact

supporting     its     habitual     residence    determination.          The   court

found that the parents “had a shared intention for the child[]

to reside in the United States” during the period between 2006

and 2008, in which the child lived with the father and attended

school in South Carolina.             The court therefore concluded that

the   child    began    habitually     residing    in   the   United     States    in

2006.

      The court also found that the child’s habitual residence

did not shift from the United States to Venezuela between 2006

and September 2011, despite the child’s frequent travel between

the countries in the three-year period from 2008 to 2011.                         The

court explained that, although the mother may have intended that

the child resume residence with her in Venezuela during that

period, the father did not share that intent.                 The court further

concluded that “the child[] [was] not acclimatized to either

country such that removing [him] would take [him] out of the

                                        10
family    and   social    environment       in   which    [his      life]   had

developed,” given that his constant travel between the countries

had made him “comfortable in either environment.”                Accordingly,

the district court found that the child had habitually resided

in the United States since 2006.

     On   appeal,   we   focus   on   the   mother’s     argument    that   the

district court erred in finding that the parents ever shared an

intent to abandon Venezuela as the child’s place of habitual

residence.      In support of her contention, the mother challenges

the consideration and weight that the district court gave to

certain matters in evidence, including the parents’ citizenship

and immigration statuses, and the fact that the child attended

school in South Carolina between 2006 and 2008. 5                We disagree

with the mother’s argument.

     When parents dispute a child’s place of habitual residence,

“the representations of the parties cannot be accepted at face

value, and courts must determine habitual residence from all

available evidence.”       Maxwell, 588 F.3d at 252 (citation and

brackets omitted).       Evidence of parental intent may include:


     5
       The mother does not challenge the district court’s finding
that the child was “not acclimatized to either country.”
However, she argues on appeal that she prevailed on the
acclimatization prong of the district court’s analysis. In any
event, upon our review of the record, we conclude that the
district court did not clearly err in its acclimatization
finding.


                                      11
parental      employment      in    the     new       country     of   residence;        the

purchase      and    sale   of     homes    in     the    two     countries;        marital

stability; the retention of close ties to the former country;

the storage and shipment of family belongings; the citizenship

status of the family members; and the stability of the home

environment in the new country.              Id.

      In the present case, the evidence supports the district

court’s conclusion that the parents shared an intent in 2006 to

shift   the    child’s      habitual       residence       from    Venezuela        to   the

United States.        The mother testified that “between 2006 and 2008

. . . [the father] and the children were living in Lexington,

South   Carolina,”      and      explained       that    “physically     the    children

resided” in South Carolina.               As the district court noted, by the

2006-2007 academic year, all of the children attended school in

South   Carolina      and   participated          in    associated     extracurricular

activities.         During this period, while the father remained in

South Carolina with the children, the mother commuted between

Venezuela and the United States, as often as every weekend.

      In     2006,    the     parents      also        mutually    agreed      to    begin

designing, constructing, and furnishing their large, customized

home in South Carolina.             They both signed the construction loan

application and note, and they represented to the bank providing

the   loan    that   the    house    would       be    their    “primary    residence.”

During the same period, the mother also stated that she was

                                            12
considering obtaining the necessary certification to allow her

to transfer her law practice from Venezuela to a city in the

United States, such as Charlotte, North Carolina or Atlanta,

Georgia.      The father and the child began living in the house in

the summer of 2008.

      The     parents’      respective         citizenship         and     immigration

statuses further indicate that they shared an intent to move the

family   to    the   United     States    in     2006.      The    mother      became   a

permanent resident of the United States in 2003, and retained

her   green    card    through       2013.        In     contrast,       the   father’s

Venezuelan resident visa expired in 2003 and was not renewed,

with the result that he traveled to Venezuela as a tourist and

was required to limit each visit to a maximum of 90 days.

      Ample     evidence        also     supports        the      district      court’s

conclusion that the child’s habitual residence did not shift

back to Venezuela during the period from 2008 to 2011.                          Despite

the increased frequency of his travel to Venezuela, the child

still spent substantial periods of time in South Carolina.                         And,

significantly,       the   father      managed    the    child’s     home      schooling

lessons in accordance with requirements imposed by the state of

South Carolina.        The child’s program was administered under the

supervision     of    SCAIHS,    a     South   Carolina        entity,    which   never

received      any    information       from    either      parent        indicating     a

relocation of the child to Venezuela.

                                          13
       Additionally,      during     this     period,      the    father       and   child

lived in the South Carolina house while they were in the United

States,     and    the    parents      continued        to       purchase      expensive

furnishings for that residence.              The mother also made efforts to

acquire a condominium for her mother near the parties’ house in

South Carolina, and expressed an interest in purchasing nearby

properties for the children as well.

       Despite these substantial facts favoring the United States

as the child’s place of habitual residence, the district court

also observed that the record contained evidence illustrating

the family’s ongoing ties to Venezuela, namely, the mother’s

continued    employment      in    Caracas     and   the     fact      that    the   child

completed most of his home school lessons in Venezuela.                          Indeed,

as the district court recognized, the child had a “full and

active”     life    in    both      locations,       which        included      musical,

educational, athletic, social, and religious pursuits.                           He also

enjoyed     safe    and    spacious         living   accommodations             in   both

countries,    and    spent        significant    periods          of    time    in   both

countries throughout his life.              Nevertheless, the district court

concluded that the balance of the evidence favored the United

States as the place of the child’s habitual residence.

       In view of this competing evidence adduced at trial, we are

not “left with a definite and firm conviction that a mistake has

been    committed”        regarding     the      district         court’s       habitual

                                         14
residence    finding,       and    we     decline    to    undermine          the    district

court’s fact-finding authority by re-weighing the evidence on

appeal.     Helton, 709 F.3d at 350.              The district court rendered a

well-reasoned      opinion        that    plainly    is    supported          by     extensive

evidence    in    the     record.         Accordingly,         we    conclude        that   the

district court did not clearly err in finding that the child

habitually       resided     in    the     United    States          from     2006    through

September 2011.



                                            IV.

     In    sum,    the     district       court   did     not       clearly    err     in   its

determination          regarding    the    child’s      habitual        residence, 6        and

therefore correctly concluded that the mother failed to meet her

burden of proving her wrongful retention claim under the Hague

Convention       and    ICARA.       Accordingly,         we    affirm        the    district

court’s judgment.

                                                                                     AFFIRMED




     6
       Because we affirm the district court’s habitual residence
determination, we do not address the father’s alternative
arguments, namely, his contention that the mother failed to
prove the other elements of her prima facie case, and the
father’s affirmative defense that the child objected to being
returned to Venezuela.


                                            15